 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6
 7   CANDY TORRES,                             )
                                               )
 8                     Plaintiff,              )                 Case No. 2:19-cv-00594-APG-GWF
                                               )
 9   vs.                                       )                 ORDER
                                               )
10   ALLAN ROTHSTEIN, et al.,                  )
                                               )
11                     Defendants.             )
     __________________________________________)
12
13          At intake, this case was assigned to the court’s Early Neutral Evaluation Program for
14   employment-discrimination cases. (See Notice (ECF No. 2).) Local Rule 16-6(a) defines
15   employment-discrimination cases as cases filed under the following statutes:
16          Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.;
            Title I of the Americans With Disabilities Act, as amended, 42 U.S.C. § 12101, et
17          seq.; prohibition of employment discrimination under 42 U.S.C. § 1981; Age
            Discrimination in Employment Act, 29 U.S.C. § 626, et seq.; Equal Pay Act, 29
18          U.S.C. § 206; Genetic Information Non Discrimination Act of 2008, 42 U.S.C. §
            2000ff, et seq.; Vocational Rehabilitation Act of 1973, 29 U.S.C. § 794; and under
19          42 U.S.C. § 1983, if the complaint alleges discrimination in employment on the
            basis of race, color, gender, national origin, or religion.
20
21          Here, plaintiff alleges claims for violations of the Fair Housing Act and the Nevada Fair
22   Housing Law (claims one and two), as well as state law claims for invasion of quiet enjoyment and
23   privacy occupancy (claim three), wrongful eviction (claim four), deceptive trade practices (claim
24   five), invasion of privacy (claim six), defamation (claim seven), and negligence (claim eight). (See
25   Compl. (ECF No. 1).) Given that none of these claims are included in the definition of an
26   employment-discrimination action under Local Rule 16-6(a), the court will not hold an early
27   neutral evaluation conference in this case.
28   ///
 1           IT IS THEREFORE ORDERED that the court will not conduct an early neutral evaluation
 2   in this case.
 3           IT IS FURTHER ORDERED that the Clerk of Court must terminate the undersigned’s
 4   designation as the settlement judge in this case.
 5
 6           DATED: May 21, 2019
 7
 8                                                 ______________________________________
                                                   C.W. Hoffman, Jr.
 9                                                 United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
